,.    .,
                                                                               j...’     .? .. .
                                                                                *      .:.   .




                    .
i

               OFFICE   OF TN% AITORNEY    GENERAL   dF TEXAS
z
                                                     .
                                  AUSTIN
$




    ‘Iiou, 3
                                                                           .
    County
    Ed1 c
    xnrinhi
                                                                     ..
~on.‘Ii.    D. -&rinSor,    Page 2


         State, assum& the prinonor to be IndioteB
         by the grand jury, in carry-in6 the Drlsonar
        .Sron Ikaqhis to Turkoy Sor the cxt-&ning trial
         and then t&inC bin baa:: to the- county jail
         in &.J!Iphis.                                  ..
               “You are aaviseo that an accused is en-       >
         titled to cn oxmining trial, unless ho waivss
         mm6. -Art. 245, o.t ooq,, C. C:P.        httho ttia
        ‘you arrest&. the aocusoa tho hour Was lmpraa-
         tioal to hold an ‘cx=fiining trial and you dkd
         what you could only do, plnoa hiu in the county
         jail at L!eq~hfs, The next day the oxmining
         triel .vias held ‘and you took ‘tho prisoner to
         Turkey, a dlstanae of soza 46 miles, ana after.
         the trial was held, the. aoounod being in do- , ‘.
         fault of bail, you took hi* to the oounty jail.
         in Uamphis ,and there~~oomlttod, hlmt          ..
 I
              “fn & opinion you &3.-entitled       to tile-
        age OS $.15: per niie s’rom IJfmiphis-to Turkey
        and return, to be psia PJ the State upon
        proper bill,    and af’tq .tho prisonor is in-
        dicted by a eriaa jury,      OS coume you'noula      .'
        &SO   bs 9ditlOa    to tho rer3ular felon~r uilo-
        age for arr~st;lnS andputtlng the’aoouoed~in ,._
        jail in ti+ first p$e~e.*~
                                 b.
       . _- Article 1020,. _Vernon’
                                 .   s i&otataa
                                              - -_ Texas Code of
cl!hlhlal   PspC0dUl?e,    YXEaa   lrl part'iI9   ~OL1.OW9.3.:

             .. &hePiffs &a COn.&ab& seruiug process ana
        attctidinc;. auy exa3initig court in the exan&natLon
        of auy s010ny o?em, shall be entitled to suc!~ roes
        es are fixed by law for sirztlor services in mis-
        dcmanor cases $n County Cowt to be paid b’
        Stat6, not to oxceca Four and Ho/loo 4$4.00 B Dol..-
                                                         ljhG
        lam in any on0 case, and milongc actua.llg 9na ,:.
        n0~3ssers.l.y travdei! 5.11going to the place of ar-
        rest, ~133for couvcying the prfsoner or prisoners
        to jail as provided in Artiolea 1029 and 1030, Code
        of, .Crizdnal Procafiurc,   as the facts my be, but no
        ni,lony,cs~ibatever shnl.1 be paid Tar auW~ou%uS OP
        attachin.g witnesses in the county &ore cafto is
        pondinC. Provided no .shoriff or constcb1.e shell
                                  ,


                             .:
:
                  ‘. receive from the  State   any aMlti6nsl     nileage
                     for afly subsequent arrest of a defendant in the
        [            oaf3 oaee, or in any other cam in au exmlning
         ;          ‘courtor   in any district   oourt based upon the
        ,;;          sane oharge or upon the sme criminal act, or
        !     ’      growing out of the sme orininal transaction,
                     whether the arrest is msds tilth or without a
                     w&rant, or before or after Zndiot%eut, and in
                     no event shall he ba allowad to ~duplicate his              .
        I
        f            fcos for mileage for mkfng arrdx,         with or
    .   2            without wnrrant, or when two OT nosy narrmts
        r            of arrost or oa2lases are’se.rved or could have
        1~
        5            been servad on the sanzo defendant on any one
        2            day.                                    ,‘.
        z
        1                0. l‘,.
                             .‘
                              ;. ‘..
                                   .,,
                                 .~      ..
                                          ...    ‘.
        r
        j                  “The l%ms’nentionod in this Articld shall
                    booom due and payable only aftor the Indiot-
        i           nent of the defondant for an offense’baaed           ..
              I     upon or mos~ing out of the ah.arge filed in the
        :
        4           exawinin& court and upon an iteraized ao’oount, sworn ,,
        5           to by the officers     olai~ng   such fees, approvad by.
        t           tho Judge of the Distriot Court, and s&l Ccmty
        ta
        ?          or Distriot    Attorney   shall prosent to the Diatriot’
        ;.          Judge the ~tontinony t~arsoribod in the exoaining.
        :3
         F        ‘tl’lal,   who shall oxorulne the sa.m? all&certify   that
         :         h’e hasp done so ar.il thgt he finds the testbzow of
         !          one or nore w3.tnesxos to be niaterial; and provided
         !:         further that a cortificdte     from the I)iGtri,Ct Ch?~~z;
                    showing that the written taottiony OS the mtcrial.
         i         d,tnassas hm been fil.eil with said Dietriot Clerk,
         5          ln aocordmoe with the precodiaz yasngra@h, ohull
         g
         t          ba attached to said accoulrt before SUO!~Distriot
         ;          ox County Attorney shall be ontitled to n Toe in
         j.        nny felony ease Sor servieoe perSomed bofo3 at?
         4
                   oxmining, ,cour.t .                   ‘.
         j
                         ‘Vhf!.; bh; Pie shall be all.oumB te my~offic~ar
                   mentioned herein for servioos rendsred In an
                   oxomining trial,    though ,nore t&cl one defendqut
                   is joSued in the co:&aint,        or a seve~auce is had.
                   t&ifn a0foZaantG   .CiraprOWX3ded   against sepal’atolyl
                   who could have bean proceeded ngaimt jointly,          but
                   one $QO shall Da allowed in nl.l. CUSOG that COXIA
                                           ..>.




       .   .

Hon. ti.. D; stringer,          Page 4


               joined..
                     X& more than one Se8 Ghall be nllowcd
               any      whore more then on0 casi3 is filed
                      officar
        aGainGt fho Gane defondnnt for offenses gror.dnz
       -Out OS tha GEUXcrininal act or transeotion.      'i'ho
        aoodmt of the offiocr end the approval of the
        District  Surge nust affirmtively  show that the
        provisions of this Article have bean coizqdied with."
 .                                                                           .
          drticle  1030, V&non*s Annot&tcd Tcxnn Code of
Crimlnel Proocdure, p~ads in parti as follow:
            -WI eaoh county khsre there have baeu cast
       at the precladlng.presldential eleotion 1aGs thG.n
       3,000 votcm, tho -sheriff or constable shall ra-
       oeive the following fees when the ohe.?rGais a
       felony:
                                  _. ..:    “.
                   . For oxeouting ea& warrant OS arrest or
 1     ~.,,:;       Or for I;lakiSlgtmw3t wlthout wmxmt, when
       author     zod by law, the suu of ona dollar;    and
        five    oenta for oaoh tile aotuelly and neaesnarily
          travolod in going to ~laco of ar?x&, and for con-
         v~ying the prisoner or pxlooners to jeil,      nileago;
     . . as provided for in subdivision 4 chall be nllowaAu;
         .providad, thr\t. in oountitiit that have a populutlon  ',
          of loss than forty;thousand     inhabitagts, as Gho\m
          by the preooding Fedoral oenGuG, the Eellowing fees
          shall app$y:'For exeouting oaoh warrant of orrest
          ok oapias, or for nakiag arrest dthout warrant,
         v;hen authorized by lawi three dollars anB. fifteen
         conta.for    each nil6 actually end necessarily
         traveled in &oinc to place of arrosti end for con-
         veying prisoqcrs to jail, nilea~e rts provided for
         In Gubdivlsion 4 shall be alloiwd; and one docker
         shall be nllovted Sor the approval of h bond.
                 If       l
                                                  .

                 "For ror,oving a~priconer,           for each &lo   going
       nnd coiling, including   e;unrds and all other expnsos,
       when tsvoling    by railroad,   ton ocntr; when trav-
       eling OthePd.ao than by rnilrond,   Sifieen COTI~S;
       provided, that when more than one prisoner is rc~:oved
       at tha GCl?Bl&e, in addition to the sorq;oing,      he
       shall. only ha alloV.ed ten oents n Rile for each
       additionnl prisonor.'*
           Tbe ‘o&e of Binford v. Robix5on, 244 S. !Y. 607
held t&t a ehitriff mo entitled t0 tGn CQnt3 per mile for                    .’
binself and ten oents per tile for tha prisoner, where 0nJ.y
one Yia5 003veyed.~
    -:     hrtiole 1031, Vernon’s Annotated Te‘zas &de of                   “;
Crinin@ Pyooedure, .reqds a8 follows:                 .:                     ,:’ . .
              .~
           Vhon servioos hevo been rendered by any                 ’
     @doe offioer      othor than a sheriff,        ruch as ere'
   . enwmreted in the two preoedips arkiclos,                 such
     Offioer shell rsoelve the saz.8 fees therefor’ae
     are alloised the sheriff,        ‘l’imsa~~ shall be ,tered..
     in tho sherlffta     bill of costs, and notedthorein          ’   ‘_
    ‘08 costs due such jxxce office?;          and ~%henrocoiived
     by such sheriff,     he shall pay the sqe’to,            such
     peaoa offi,eol:;”     ‘. _. : ,.-        ;,;.,:>.;,..,.~,;?:,
          Yhxs’tho~~~ bO0 votk Hero o6st &the lost &es-
identkal olootion in IL11 County. !Phe population of flail
County is less than 1;0,000.inhab1t~ts’aocordir.p;        to the
19l+O,,Podernlcensus. .The oounty offioerq of ~fiall.,County
are alao oo@a+ated    upon,a foa basis._r     ..‘:I:,., ~_
            Under Artitiie 1031, V. A. T.-C.“C. P.‘; eupra,
tho Deputy Sheriff ccnnot file a clain with tho State Oozq$
troller-for  his nki.leege and feeo.  The claim met be filed
by the ehcriff.
              _.                                 ..
        _..

         'i'mstingthat this   sutisfaot+.iy anmers .your
hquiry, WB are




        I